Rodgers, J.,
Specially concurring:
I specially concur in the majority opinion and would like to point out that the Workmen’s Compensation Law, Section 6998-02(12), Miss. Code 1942, uses the following language: “ ‘Brother’ and ‘sister’ include * * * persons who, though eighteen (18) years of age or over, are wholly dependent upon the deceased employee and incapable of self-support * * *. ” The question therefore arises, who is supporting him? When it has been proven that an employee has heretofore regularly supported a brother or sister, the affirmative burden of proof is upon one who alleges that there is some other source the brother or sister of the employee can depend upon for a portion of his support.
The evidence that a dependent is receiving wages and money from other sources is permitted for the purpose of showing that there is some person or source on which the brother or sister can depend for a portion of his livelihood. It is obvious, therefore, that unless the testimony rises high enough to indicate that a dependent brother or sister of an employee can in fact depend on some other source for a portion of his support, not as a matter of caprice or occasional gratuities but a constant and continued support, evincing a course of action that would reasonably indicate that such other source may be depended upon for a portion of his livelihood, it could not be said that he was dependent on such source. In other words, before it can be said that a person is not *100“wholly dependent” upon his brother who is supporting him it must be shown that there is some other source on which he can depend for a portion of his support.